As filed with the Securities and Exchange Commission on November 15, 2012 1933 Act File No. 033-46924 1940 Act File No. 811-06618 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 57 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 59 [ X ] (Check appropriate box or boxes.) FIRST INVESTORS EQUITY FUNDS (Exact Name of Registrant as Specified in Charter) 110 Wall Street New York, New York 10005 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(212) 858-8000 Mary Carty, Esq. First Investors Equity Funds 110 Wall Street New York, New York 10005 (Name and Address of Agent for Service) Copy to: Francine J. Rosenberger, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [ X ] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective amendment for First Investors Equity Funds relates to the change in name of First Investors Value Fund to First Investors Equity Income Fund. FIRST INVESTORS EQUITY FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Combined Prospectus for First Investors Income Funds and First Investors Equity Funds Statement of Additional Information for First Investors Equity Funds Part C – Other Information Signature Page Exhibits Income Funds Ticker Symbols Cash Management Class A: FICXX Class B: − − Government Class A: FIGVX Class B: FIGYX Investment Grade Class A: FIIGX Class B: FIIHX Fund For Income Class A: FIFIX Class B: FIFJX Equity Funds Ticker Symbols Total Return Class A: FITRX Class B: FBTRX Equity Income Class A: FIUTX Class B: FIUBX Growth & Income Class A: FGINX Class B: FGIBX Global Class A: FIISX Class B: FIBGX Select Growth Class A: FICGX Class B: FIGBX Opportunity Class A: FIUSX Class B: FIMBX Special Situations Class A: FISSX Class B: FISBX International Class A: FIINX Class B: FIIOX The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS P R O S P E C T U S IS , 2013 TABLE OF CONTENTS THE FUNDS SUMMARY SECTION 1 Cash Management Fund 1 Government Fund 4 Investment Grade Fund 8 Fund For Income 12 Total Return Fund 16 Equity Income Fund 20 Growth & Income Fund 24 Global Fund 28 Select Growth Fund 32 Opportunity Fund 36 Special Situations Fund 40 International Fund 44 Other Important Information 48 THE FUNDS IN GREATER DETAIL 49 Cash Management Fund 50 Government Fund 52 Investment Grade Fund 55 Fund For Income 58 Total Return Fund 61 Equity Income Fund 64 Growth & Income Fund 67 Global Fund 69 Select Growth Fund 72 Opportunity Fund 75 Special Situations Fund 77 International Fund 79 FUND MANAGEMENT IN GREATER DETAIL 82 SHAREHOLDER INFORMATION 87 How and when do the Funds price their shares? 87 How do I open an account? 88 What about accounts with multiple owners or representatives? 88 How do I make subsequent transactions? 89 How are transactions processed? 91 What are the sales charges? 92 Are sales charge discounts and waivers available? 94 What are the Funds’ policies on frequent trading in the shares of the Funds? 98 What about dividends and capital gain distributions? 99 What about taxes? What if my account falls below the minimum account requirement? Householding policy Other account privileges and policies FINANCIAL HIGHLIGHTS Cash Management Fund Government Fund Investment Grade Fund Fund For Income Total Return Fund Equity Income Fund 113 Growth & Income Fund Global Fund Select Growth Fund Opportunity Fund Special Situations Fund International Fund THE FUNDS SUMMARY SECTION CASH MANAGEMENT FUND Investment Objective:The Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 94 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) None None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees % % Distribution and Service (12b-1) Fees % % Other Expenses % % Total Annual Fund Operating Expenses % % Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $ Class B shares $ You would pay the following expenses if you did not redeem your shares: 1 year 3 years 5 years 10 years Class A shares $ Class B shares $ 1 Principal Investment Strategies:The Fund invests primarily in high-quality money market instruments that are determined by the Fund’s Adviser to present minimal credit risk, including but not limited to commercial paper, short-term corporate bonds and notes, floating and variable rate notes, U.S. Treasury securities and short-term obligations of U.S. Government-sponsored enterprises (some of which are not backed by the full faith and credit of the U.S. Government). The Fund’s portfolio is managed to meet regulatory requirements that permit the Fund to maintain a stable net asset value (“NAV”) of $1.00 per share.These include requirements relating to the credit quality, maturity, liquidity and diversification of the Fund’s investments. In buying and selling securities, the Fund will consider its own credit analysis as well as ratings assigned by ratings services. Principal Risks:Although the Fund tries to maintain a $1.00 share price, it may not be able to do so.It is therefore possible to lose money by investing in the Fund.The Fund is intended for investors who: nAre seeking income, and nAre seeking a conservative investment that provides a high degree of credit quality. Here are the principal risks of investing in the Fund: Credit Risk.There is a risk that the value of a money market instrument will decline if there is a default by or a deterioration in the credit quality of the issuer or a provider of a credit enhancement or demand feature.This could cause the Fund’s NAV to decline below $1.00 per share. Credit risk also applies to securities issued by U.S. Government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government.These securities are supported by the credit of the issuing agency, instrumentality or corporation. Interest Rate Risk.Like the values of other debt instruments, the market values of money market instruments are affected by changes in interest rates.When interest rates rise, the market values of money market instruments decline.This could cause the Fund’s NAV to decline below $1.00 per share. Liquidity Risk.The Fund may be unable to sell a security promptly and at an acceptable price, which could have the effect of decreasing the overall level of the Fund’s liquidity.Market developments may cause the Fund’s investments to become less liquid and subject to erratic price movements, which may have an adverse effect on the Fund’s ability to maintain a $1.00 share price. Yield Risk.The yields received by the Fund on its investments will decline as interest rates decline. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. 2 Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year for Class A shares.The table shows the Fund’s average annual returns for 1, 5, and 10 years.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available by visiting www.firstinvestors.com or by calling 1 (800) 423-4026. Sales charges are not reflected in the bar chart, and if those charges were included, returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was % (for the quarter ended ) and the lowest quarterly return was % (for the quarter ended ). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years Class A Shares % % % Class B Shares % % % Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares, Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries, please refer to the section “Other Important Information” on page 48 of this prospectus. 3 GOVERNMENT FUND Investment Objective:The Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.You may qualify for sales charge discounts if you invest, or agree to invest in the future, at least $100,000 in First Investors Funds.More information about these and other discounts is available from your financial representative and in “Are sales charge discounts and waivers available” on page 94 of the Fund’s prospectus and in “Additional Information About Sales Charge Discounts and Waivers” on page II-45 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Class A Class B Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75% None Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) 1.00% 4.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class B Management Fees % % Distribution and Service (12b-1) Fees % % Other Expenses % % Total Annual Fund Operating Expenses % % Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class A shares $
